UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-2401



YORK PARK APARTMENTS,

                                              Plaintiff - Appellee,

         versus

GLORIA HILL,

                                             Defendant - Appellant.



                             No. 96-2410


YORK PARK APARTMENTS,

                                              Plaintiff - Appellee,

         versus

GLORIA HILL,

                                             Defendant - Appellant.


Appeals from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, Catherine C. Blake,
District Judges. (CA-96-2202-WMN, CA-96-2755-WMN)


Submitted:     December 17, 1996        Decided:     December 27, 1996

Before WIDENER, MURNAGHAN, and MICHAEL, Circuit Judges.
Dismissed by unpublished per curiam opinion.

Gloria Hill, Appellant Pro Se. Minda Frahm Goldberg, WARTZMAN,
OMANSKY, BILBAUM, SIMONS, STEINBERG, SACHS & SAGAL, Towson,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Gloria Hill seeks to appeal the district court's orders

remanding these actions for back rent and breach of lease to the

state court from which they were removed. Because the remands are

not appealable pursuant to 28 U.S.C.A. § 1447(d) (West 1996), we

grant Appellee's motion to dismiss case No. 96-2401 and dismiss

case No. 96-2410 for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                2